The opinion of the court was delivered, by
Thompson, C. J.
— Since the case of Parsons v. Allison, 5 Watts 72, and Baskin et al. v. Koontz & Hummell, Id. 76, it has never been supposed that a collector’s warrant is a lien on property for unpaid taxes, before actual seizure. These cases settle concluí sively that it is not, and that it is unlike a fi. fa. in this particular.
*48In the case in hand, the collector had no lien when the sheriff levied on Longenecker’s property, about which this controversy has arisen.
But it is claimed that because the purchaser at sheriff’s sale did not immediately remove the property from the premises, the collector was justified in levying on it under the 46th section of the Act of 15th April 1839, which authorizes collectors to levy on the goods and chattels liable to distress for taxes due on the real estate of the occupier of the same. But the property in- this instance was not the property of the occupier of the real estate. It belonged to the plaintiffs below as vendees of the sheriff. They were not occupiers of the real estate at all, and of all this the collector was notified. His distress and sale was a trespass on the plaintiffs’ property,- the right to immediate possession of which was in them by virtue of their legal title, and this was all that was. necessary in order to enable them to maintain trespass: 3 Harris 31; 10 Watts 463.
Judgment affirmed.